           Case 4:19-cv-00068-JTJ Document 30 Filed 06/25/20 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONT ANA
                         GREAT FALLS DIVISION

 MOUNTAIN WEST FARM BUREAU
 MUTUAL INSURANCE COMPANY
 INC.,                                                         CV 19-68-GF-BMM-JTJ

                    Plaintiff,
                                                                                  ORDER
     vs.

 MELISSA BANCO and SA YDEE
 REEVES,

                    Defendants.

      The Court conducted a hearing on Defendant Melissa Banco's Motion to

Dismiss on June 24, 2020. For the reasons stated in open court,

      IT IS HEREBY ORDERED:

      I.     Defendant Banco's Motion to Dismiss (Doc. 11) is DENIED.

      2.     The parties may submit motions for summary judgment

(with supporting briefs) on or before August 14, 2020.

      3.     Response briefs must be filed on or before September 4, 2020.

      4.     Reply briefs must be filed on or before September 18, 2020.

      DATED this 25th day of June, 2020.


                                                                     -·)
                                                              .. ·_:;·· /.,.--·
                                                         /_-·. ·,:_...--r---~
                                          "-          //             l
                                               •-, . . ., , -'Juttn1ohnston
                                                         Uni1ed States Magistrate Judge
